                          United States District Court
                                    for the
                          Southern District of Florida

Racliff Sergio Gonzalez Correa,        )
Petitioner,                            )
                                       )
                                         Civil Action No. 18-24552-Civ-Scola
v.                                     )
                                       )
United States Attorney General, and    )
others, Respondents.                   )

     Order Adopting Magistrate Judge’s Report and Recommendation

       This case was referred to United States Magistrate Judge Patrick A.
White, consistent with Administrative Order 2003-19 of this Court, for a ruling
on all pre-trial, nondispositive matters and for a report and recommendation
on any dispositive matters. On November 5, 2018, Judge White issued a report
(ECF No. 3) recommending that Petitioner Racliff Sergio Gonzalez Correa’s
petition for a writ of habeas corpus under 28 U.S.C. § 2241 be transferred to
the Middle District of Florida, since the Petitioner is being detained there. The
Petitioner has not filed any objections and the time to do so has long passed.
       Upon review of Judge White’s Report, the record, and the relevant legal
authorities, the Court affirms and adopts Judge White’s report and
recommendation (ECF No. 3). The Court directs the Clerk to transfer this case
to the United States District Court for the Middle District of Florida. Thereafter,
the Clerk shall close this case.
       Done and ordered, at Miami, Florida, on December 21, 2018.



                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
